Citation Nr: 0011067	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  96-35 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

2. Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder for the period from July 27, 
1995 to February 21, 1998



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  In December 1997, the Board 
remanded the veteran's claims to the RO for further 
evidentiary development.

Regarding the veteran's claim for service connection for 
residuals of a back injury, in its December 1997 remand, the 
Board noted that a November 1984 RO decision denied service 
connection for residuals of a back injury but it appeared 
that the veteran was not properly notified of the denial and 
his initial claim remained open.  Thus, the Board found that 
the November 1984 rating decision was not final and the 
veteran's claim for residuals of a back injury should be 
adjudicated on a de novo basis.  However, in the December 
1999 supplemental statement of the case, the RO said that a 
copy of its November 1984 letter to the veteran regarding the 
original denial of his claim for service connection was found 
and associated with the claims file.  Thus, the veteran was 
not deprived of his right to due process.  Accordingly, the 
Board will address the issues as set forth on the decision 
title page.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by 
the RO.

2. An unappealed RO decision dated November 1984 denied 
service connection for residuals of a back injury.

3. The evidence added to the record since the November 1984 
rating decision does bear directly and substantially upon 
the specific matter under consideration regarding service 
connection for residuals of a back injury and does warrant 
reconsideration of the merits of the claim on appeal.

4. The claim for service connection for residuals of a back 
injury is plausible.

5. For the period from July 27, 1995 to February 21 1998, the 
veteran's service-connected PTSD resulted in severe, but 
not total, social and occupational impairment and was 
manifested by recurrent and frequent violent nightmares 
and flashbacks, poor concentration, explosiveness and 
social isolation.



CONCLUSIONS OF LAW

1. Evidence received since the November 1984 rating decision 
is new and material; the claim for service connection for 
residuals of a back injury is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.303, 
3.304 (1999).

2. The claim for entitlement to service connection for 
residuals of a back injury is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3. The criteria for a rating in excess of 70 percent for the 
period from July 27, 1995 to February 21, 1998 are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1999); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996), prior to November 7, 
1996; 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 
(1999), effective November 7, 1996.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The RO, in a decision dated November 1984, denied service 
connection for residuals of a back injury.  The RO found at 
the time that the veteran had a back condition at service 
entry, there was no evidence of treatment of a back condition 
in service and, at discharge, his back was normal.  The RO 
said there was no continuity of treatment for a back 
condition following service.  The veteran did not appeal the 
RO's decision and the RO's decision was final.

The evidence of record at the time of the November 1984 
decision includes the veteran's service medical records.  On 
a report of medical history completed in October 1965, at the 
time he was examined for entry into service, the veteran did 
not describe a back problem.  When examined that day, he was 
noted to have mild kyphosis that was not considered 
disqualifying, and the veteran was found qualified for active 
service.  Service medical records are entirely negative for 
complaints or treatment of a back injury.  On a report of 
medical history completed in March 1968, at the time he was 
examined for separation from service, the veteran said he was 
in good physical health except that his back bothered him.  
He checked yes to having recurrent back pain and the examiner 
noted a questionable strain in Vietnam in 1967.  His 
separation examination report does not describe a spine or 
musculoskeletal abnormality.

The November 1984 RO decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the November 1984 decision that was the final 
adjudication that disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, 12 Vet. App. 209 (1999); see also Winters 
v. West, 12 Vet. App. 203 (1999).  In Elkins, the court held 
that, first, the Secretary must determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156 
(a); second, if new and material evidence has been presented, 
immediately upon reopening, the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened, is well grounded pursuant 
to 38 U.S.C.A. § 5107; and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.

An application to reopen the veteran's claim was received in 
July 1995.  The relevant evidence associated with the claims 
file subsequent to the November 1984 decision includes 
additional VA and private medical records and examination 
reports, statements from the veteran's mother and brother and 
his oral and written statements.

Added to the record were private treatment records from Dr. 
Campbell, dated in April 1971.  They indicate that the 
veteran was seen with complaints of sharp low back pain and 
reported that his back bothered him intermittently since 
going into service.  He denied leg pain.

VA medical records dated in 1994 indicate that, in March, the 
veteran who was a laborer (diesel truck mechanic) was seen 
with complaints of multiple joint pain.  A March 1994 VA 
radiographic report of a x-ray of his lumbar spine showed 
mild to moderate degenerative arthritis.  

In January 1995, the RO received a statement from the 
veteran's mother to the effect that, while in Vietnam, the 
veteran wrote and told her that he injured his back.  She 
said his back was a "mess" when he returned home from 
service.

During a November 1995 VA examination for PTSD, the veteran 
reported that, while in Vietnam, he was a door gunner and 
flew in a big helicopter to the open battle fields to supply 
different companies with arms and ammunition.  He was hurt 
while lifting and delivering cases of ammunition that weighed 
50 to 100 pounds.  The veteran had a backache, reported to 
sick bay during his Vietnam tour, received symptomatic 
treatment, but no x-ray, was treated in a field hospital and 
was advised by a medic to take it easy and return to duty.

Also added to the records were the veteran's service 
personnel records that indicate his military occupational 
specialties in service were aircraft arm repair and aircraft 
armorer.

In a July 1996 statement, the veteran's brother said that, in 
1967, they were stationed near one another in Vietnam and the 
veteran injured his back while handling ammunition.  His 
brother learned of the accident the day after the injury, but 
did not see him because he was about to be shipped back to 
the United States.

At his December 1996 personal hearing at the RO, the veteran 
testified that he was an armorer on a flight line in service.  
He kept in close contact with his brother and said they were 
on the same compound in Vietnam.  When the veteran failed to 
show up for a party, his brother got concerned and learned 
that stacked ammunition he had been moving, fell over and 
injured the veteran.  He wrote to his mother about the 
accident, but testified that she was unable to find the 
letter. 

In a March 1998 written statement, the veteran indicated that 
he injured his back in Vietnam and was assigned light duty at 
Fort Rucker, Alabama, until he was discharged.  He started to 
have back problems in 1969 while working at a mill and was 
treated by Dr. Tone, who died and then by chiropractors.  He 
re-injured his back while working at the S.H. & W. Lumber 
company and was treated by Dr. Boe, also deceased, but did 
not file a worker's compensation claim.

The veteran has asserted that he sustained a back injury in 
service moving ammunition while stationed in Vietnam.  
Service medical records do not reflect complaints or 
treatment of a back injury but a report of medical history, 
at the time of his discharge, indicates that the veteran 
reported having back pain possibly due to a back strain in 
Vietnam in 1967.  

The evidence received since the November 1984 decision 
consists of private medical records dated in April 1971 
reflecting complaints of back pain and VA records dated in 
1994 indicating arthritis of the lumbar spine and the 
veteran's and his relatives statements regarding his residual 
back problems since service that are new and material and do 
bear directly on the question of whether this evidence 
provides a more complete picture of the veteran's disability 
and its origin and, thus, does bear directly and 
substantially upon the specific matter under consideration 
and is so significant as to warrant reconsideration of the 
merits of the claim on appeal.  See Hodge.  Thus, this 
evidence is new and material and, therefore, reopens the 
veteran's claim of entitlement to service connection for 
residuals of a back injury.  38 U.S.C.A. § 38 C.F.R. § 5108; 
38 C.F.R. § 3.156(a); Hodge.

Before the Board may proceed to examine the merits of the 
veteran's claim, it must determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A "well-grounded" claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only satisfy the initial burden of § 5107.  For a claim to be 
well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, in certain circumstances, 
lay evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 1126 F.3d 
1464 (Fed.Cir. 1997), cert denied sub nom. Epps v. West, 118 
S. Ct. 2348 (1998). 

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  A service 
entrance examination report includes a notation of mild 
kyphosis, not considered disqualifying and a report of 
medical history, completed at discharge, reflects the 
veteran's report of a back pain from a possible back strain 
in Vietnam in 1967.  He has stated that he injured his back 
delivering ammunition from a helicopter in Vietnam.  Private 
medical records dated in 1971, within relative proximity to 
discharge, document his complaints of intermittent back pain 
since entering service and recent VA medical records show 
mild to moderate lumbar spine arthritis.  

II.  Increased Rating

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  Upon review of the entire record, the Board 
concludes that all relevant facts have been developed and 
that no further duty to assist the veteran is required.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

A. Factual Background

In January 1996, service connection for PTSD was granted and 
a 10 percent disability evaluation awarded, effective from 
July 27, 1995.  The RO's decision was based upon confirmed 
evidence of in-service stressors and findings of a November 
1995 VA examination.  According to the VA examination report, 
the veteran described a chaotic post-service life that 
included difficulty with company policy or regulations, 
personality problems with employers or co-workers and 
divorce.  He had numerous jobs, including mill worker, air 
condition and refrigeration mechanic and boiler tender.  His 
longest job was as boiler tender for seven years and he had a 
period of unemployment for approximately two and one half 
years.  He currently worked as a truck mechanic and had since 
1994.  The veteran was married to his third wife for nearly 
twenty years, they had one son (he had another son by a prior 
relationship) and the marriage seemed to be working.  The 
veteran complained of recurrent and violent nightmares 
several times a week.  He no longer enjoyed many activities 
he used to love, such as hunting and working on his car.  He 
preferred to be alone and had no friends except his wife and 
two sons.  He slept with a loaded gun to feel more secure and 
comfortable, was easily angered by other people and admitted 
to being verbally abusive to his family.

On examination, the veteran had fair eye contact and was 
quite cooperative.  He was well oriented, alert and 
spontaneous.  His speech was fairly well focused, coherent 
and relevant.  His affect was one of chronic depression and 
dysphoria with no suicidal ideation and no previous suicidal 
attempts elicited.  The veteran was not psychotic and his 
memory was relatively intact.  Mild PTSD was diagnosed and a 
score of "75%" was assigned on the Global Assessment of 
Functioning (GAF) scale.

The RO also considered findings of a November 1995 VA Social 
and Industrial Survey for PTSD.  The report noted that the 
veteran experienced considerable problems with authority and 
was contemptuous toward supervision because of what he felt 
were discounting behaviors towards him.  His distrust of 
others and authority caused significant impairment of 
employment opportunities.  It was further noted that the 
veteran's current employment ability appeared significantly 
in danger due to his mistrust and poor relationship with 
supervisors.  A GAF score of 50 was assigned.

In an August 1996 statement, the veteran indicated that he 
took several prescribed medications for his PTSD, most 
recently Trazodone.  He failed a drug test in February 1996 
and was told he could not return to work without a 
physician's release.  His VA treating psychiatrist was unable 
to state that it was safe for him to work on medication but a 
VA nurse practitioner provided a statement so he could return 
to work.  However, the veteran left because he was unable to 
handle the pressure and took a part time job.

In August 1996, the RO assigned a 30 percent rating for the 
veteran's service-connected PTSD, effective from July 1995.

At his December 1996 personal hearing at the RO, the veteran 
testified that he held approximately four or five jobs in the 
last ten years, was currently a truck mechanic and worked 
three days a week for Transportation Support Services.  He 
started there six months earlier and had few difficulties 
with supervisors because he was his own boss.  The veteran 
had no personal friends and his only social activities were 
visiting his eldest son and grandchildren and going to his 
other son's basketball games.  He said he was pretty hard to 
live with and probably drank too much due to back pain.  The 
veteran's wife said he was verbally abusive to their son.  He 
avoided crowds, did not attend church regularly and had 
nightmares.  The veteran had occasional suicidal thoughts in 
the past.  He was last in individual counseling at the VA 
mental hygiene clinic approximately six months earlier, 
although he continued to regularly see his VA treating 
physician and took prescribed medication.  The veteran stated 
that his wife and children were the only reason he kept a job 
and that he always provided for them.  

Findings of a January 1997 VA Social and Industrial Survey 
indicate no changes since the previous report, except that 
the veteran said he had several short term jobs that were not 
worth mentioning because he quit in anger.  It was further 
noted that the previous report's statement "that the veteran 
has trouble with authority, inability to relate to 
supervision and has problem with other employees" was 
accurate.  The veteran currently worked three days a week as 
a diesel truck mechanic and had the job for seven months.  He 
had no other mechanics to compete with and rarely saw his 
boss, but was irritated with the dispatcher.  The veteran 
drank about three beers daily and more when depressed.  He 
drank hard liquor with back pain but did not drink when there 
was no money and said, recently, a six pack of beer lasted 
two weeks.  The veteran received weekly therapy with a VA 
PTSD counselor until the therapist retired and had not 
received individual therapy since the previous summer, but 
wanted to resume individual therapy as his wife noticed his 
sleep and anger problems worsening.  The veteran saw a VA 
psychiatrist every six months for prescribed medication.  
Further, the veteran was in a peculiar situation mentally at 
work as he fluctuated between rage and depression because of 
other people and was paranoid that he would lose his job and 
fail his family.  The stress caused Vietnam memories and 
increased stress.  A GAF score of 50 was considered accurate.  
The veteran had serious symptoms of depression, low self-
esteem, and inability to control anger and consideration of 
suicide when his wife was injured in a motor vehicle 
accident.  

According to a January 1997 VA PTSD examination report, the 
veteran reported losing his job as a truck mechanic shortly 
after his last VA examination.  He had conflicts with his 
supervisor.  He currently worked in another mechanic's 
position but had started to experience marked conflict and 
did not expect this job to last through 1997.  The veteran 
felt it was pointless to seek out work because he would only 
ultimately lose any job he got due to his inability to deal 
with people.  He subjectively complained of regular recurrent 
violent nightmares that increased in frequency and occurred 
nightly.  He did not remember the specifics but awoke 
sweating and agitated.  The veteran also complained about his 
inability to enjoy anything in life and described social 
isolation.  If he heard a strange noise, he spent excessive 
time checking safety issues and was unable to control what he 
recognized was irrational behavior.  He slept with a loaded 
gun that bothered his wife.  The sound of helicopters caused 
flashbacks of combat-related experiences.  The veteran also 
angered too easily.  

Objectively, the veteran was neatly dressed and appeared to 
have fair interpersonal skills.  Suspicious ordering on 
paranoid thinking marked his speech.  His attention span was 
adequate but he had problems concentrating and was easily 
distracted.  His memory appeared to be generally intact.  The 
veteran presented with a sad affect and said chronic 
depression was a problem.  He reported suicidal thoughts 
without a plan over the last years, denied hallucinations or 
delusions and had fair insight.  His judgment was impaired.  
The veteran had recurrent and intrusive combat-related 
thoughts and nightmares on a daily basis.  He experienced 
intense psychological distress to any event that symbolized 
an aspect of his combat-related service.  The Axis I 
diagnosis was chronic and severe PTSD.  The examiner assigned 
a GAF score for the past year of 50 that described serious 
symptoms.  The veteran had no friends, was about to lose his 
current job and conceded that, with one exception, he had 
been unable to keep a job for longer than a few months.  The 
veteran had marked problems in relating positively to his 
current family and did not appear to be significantly 
contributing to the maintenance of his marital relationship 
or family home.

In May 1997, the RO assigned a 70 percent disability 
evaluation to the veteran's service-connected PTSD, effective 
from July 1995.

According to a May 1998 VA Social and Industrial Survey, the 
veteran had not worked for approximately three months.  His 
last job lasted approximately ten months and ended because of 
his inability to cope with stress in the work place.  Over 
the years, he had increased difficulty focusing on projects 
and activities that were previously easy for him to resolve.  
The veteran wanted to return to work but, at that point in 
life, found it difficult to cope with stresses of daily life 
and impossible to venture into the work place with any self 
confidence.  His antisocial behavior generated stress in his 
family life.  The examiner said the veteran had not achieved 
a level of social functioning for a 53-year-old man.

The veteran underwent VA PTSD examination in May 1998.  The 
examination report describes the veteran's symptoms of 
combat-related violent nightmares that increased in 
frequency, occurred several times per week and caused him to 
awaken in an agitated state.  He slept with a loaded gun and 
patrolled the house, had strong sensory and possibly 
dissociative flashbacks triggered by helicopter sounds and or 
diesel sounds.  The veteran had a strong dislike for war 
movies or stories and was emotionally detached from his 
family.  He was suspicious and mistrustful of others, 
especially those in authority and his social functioning was 
impaired.  Occupationally, the veteran had many jobs, usually 
for less than one year and he generally left because of 
difficulty with his temper, getting along with others or 
concentration difficulty.  He had not worked in the last four 
to six months.  The veteran had depressive symptoms that 
included impaired energy, decreased interest, hopelessness, 
cognitive constriction, difficult with attention and memory, 
occasional suicidal ideation and irritability and anger.  The 
veteran would be glad and willing to continue individual 
therapy if available.  Chronic and severe PTSD was diagnosed 
and a GAF score of 45 was assigned, denoting major impairment 
in several areas, including work, family relations, mood and 
fleeting suicidal ideation.  Furthermore, the VA examiner 
commented that the veteran's functional ability appeared to 
have deteriorated somewhat since his VA evaluation in January 
1997.  The veteran had depressive symptoms that did not meet 
the full criteria for depressive disorder and were certainly 
related to his primary diagnosis of PTSD.  The physician said 
the veteran's symptoms had worsened since the last 
evaluation.

According to information provided by the veteran in September 
1998, in conjunction with his claim for a total rating based 
upon unemployability due to service-connected disability, the 
veteran worked full time as a diesel mechanic for one company 
from 1994 to 1996 and for another company from June 1995 to 
September 1996.  In his last job, he worked part-time from 
September 1996 to March 1998. 

According to information received in November 1998 from the 
veteran's last employer, he worked eight hours a day for 
Transit Support Service from September 1996 to February 1998.  
The reason given for termination of employment was that he 
quit without notice.

In a December 1999 rating decision, the RO assigned a 100 
percent disability evaluation to the veteran's service-
connected PTSD, effective from February 22, 1998, the day 
after he quit his job at Transit Support Service.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective November 7, 1996, VA amended several sections of 
the Rating Schedule in order to update the portion of the 
Rating Schedule, pertaining to mental disorders to ensure 
that current medical terminology and unambiguous criteria are 
used.  38 C.F.R. §§ 4.125 to 4.130 (1999).  

The changes included redesignation of § 4.132 as § 4.130 and 
the revision of the newly redesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform with the Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), replacing DSM-III-R. 

The Board notes that the RO evaluated the veteran's claim 
under the old regulations in making its rating decision dated 
January 1996.  The statement of the case, dated July 1996, 
and the August 1996 and May 1997 supplemental statements of 
the case, referred to the old regulations.  In December 1999, 
the RO evaluated the veteran's claim under the new 
regulations.  The veteran was afforded an opportunity to 
comment on the RO's action and did not choose to do so.  
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old, pre-November 1996 criteria, a 70 percent 
rating under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) 
was assigned when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation was warranted (1) when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; (2) where 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or (3) where the veteran was 
demonstrably unable to obtain or retain employment.  Id.  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 
95 (1994).

Under the revised schedular criteria, effective November 7, 
1996, Diagnostic Code 9411, 38 C.F.R. § 4.130, for PTSD, is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130 (1999).  A 70 percent rating is warranted when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.  A 100 percent 
rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) has 
held that, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, pursuant to Rhodan v. West, 12 Vet. 
App. 55 (1998), the old rating criteria is for application 
previous to the effective date of the change and both the old 
and new rating criteria are for consideration as of the 
effective date of the regulatory change, November 7, 1996.

After considering all the evidence of record, it is the 
judgment of the Board that the schedular criteria for an 
increased rating, greater than 70 percent, for the period 
from July 27, 1995 to February 21, 1998, are not met as the 
veteran's service-connected PTSD resulted in severe, but not 
total, occupational and social impairment.  As noted above, 
despite the veteran's occupational difficulties, he reported 
working as a diesel truck mechanic, full time from 1994 to 
1996 and part-time from September 1996 to February 1998.  
When examined by VA in January 1997, the veteran was neatly 
dressed and had fair interpersonal skills.  His attention 
span was adequate with fair insight and impaired judgment.  A 
GAF of 50 was assigned that, under the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV) criteria, correlates 
to serious impairment of social and industrial symptoms or 
serious difficulty with social and industrial impairment.

The Board is of the opinion that the veteran's 
symptomatology, between July 1995 and February 1998, 
especially in light of the examiners' remarks and the 
veteran's assigned GAF score, approximates the criteria for a 
70 percent evaluation under Diagnostic Code 9411, effective 
both before and after November 7, 1996.  The veteran was not 
shown to be totally disabled and unemployable due solely to 
his psychiatric symptomatology under the new or old rating 
criteria.

Although it is apparent that between July 1995 and February 
1998, the veteran was seriously impaired as a result of his 
service-connected PTSD, he was not shown to exhibit gross 
impairment in thought processes or communication, to be 
delusional or hallucinatory, or to display grossly 
inappropriate behavior.  Although persistently angry, he did 
not represent a persistent danger of hurting himself or 
others, nor did he show an intermittent inability to perform 
the activities of daily living (including maintenance of 
minimal personal hygiene).  He was not disoriented in any 
sphere and had a generally intact memory for recent and 
remote events.  From 1995 to 1998, he managed to be 
employable.  He had never been found to be incompetent for VA 
purposes by any examiner.  A total schedular rating for the 
service-connected PTSD, from July 27, 1995 to February 21, 
1998, is not shown or more nearly approximated under the new 
rating criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

As for the old criteria, neither virtual isolation, totally 
incapacitating psychoneurotic episodes nor a demonstrable 
inability to work due to service-connected PTSD are shown for 
the period from July 27, 1995 to February 21, 1998.  
Furthermore, on his most recent VA examination in May 1998, 
the VA examiner commented that the veteran's functional 
ability appeared to have deteriorated since his last VA 
examination and the veteran's symptoms had worsened since the 
last VA evaluation (in January 1997).  Accordingly, the 
preponderance of the evidence is against an increased 
evaluation, greater than 70 percent for the service-connected 
PTSD for the period from July 25, 1995 to February 21, 1998.  
38 U.S.C.A. § 1155; 5107; 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for residuals of a back injury is granted.

The claim of entitlement to service connection for residuals 
of a back injury is well grounded.

An increased rating for PTSD greater than 70 percent, from 
July 27, 1995 to February 21, 1998, is denied.  


REMAND

The veteran has presented a claim that is plausible.  VA has 
a duty to assist a veteran in developing facts pertinent to a 
well-grounded claim.  38 U.S.C.A. § 38 U.S.C.A. § 5107(a) 
(West 1991); see Murphy v. Derwinski, 1 Vet. App. 78 (1990): 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The veteran contends that service connection is warranted for 
residuals of a back injury sustained when he moved ammunition 
while in Vietnam.  It is asserted that the veteran sought 
medical attention and was advised by a medic to take it easy 
but no x-rays were taken, he was assigned light duty on 
return to the United States and that, when examined for 
discharge in March 1968, he reported injuring his back in 
1967 in Vietnam, but a back abnormality was not found on 
examination.

The veteran has submitted private medical records dated in 
April 1971, three years after discharge, that reflect his 
complaints of sharp intermittent low back pain that started 
when he entered service.  In his January 1995 statement, the 
veteran's brother said he was stationed in Vietnam, just five 
miles away, when he learned of his brother's back injury but 
did not see him and his mother reported that the veteran 
wrote to her of his back injury.

The veteran also reported intercurrent injury when he 
reinjured his back while working at a lumber mill, but did 
not seek worker's compensation benefits.  VA medical records 
dated in March 1994 include a radiographic report of x-rays 
of the veteran's lumbar spine that show mild to moderate 
arthritis.  

Further, the service medical records that are in the file 
reflect that the veteran had mild kyphosis at service entry 
in 1965, so the medical examination and re-adjudication on 
remand need to address that finding. 

In light of the above, and in the interest of due process, 
the Board is of the opinion that further development is 
necessary, prior to consideration of the veteran's claim on 
appeal.  Accordingly, the veteran's claim is REMANDED to the 
RO for the following actions:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already of record.

2. Then, the RO should schedule the 
veteran for a VA orthopedic 
examination to determine the nature 
and extent of any back disorders found 
to be present.  Any and all studies 
deemed necessary by the examiner 
should be accomplished.  The examiner 
should obtain from the veteran a 
complete and detailed history of the 
circumstances surrounding his alleged 
back injury in Vietnam in 1967.  The 
RO should furnish the examiner with 
the claims file prior to the examiner.  
After reviewing the entire claims 
file, to include the service medical 
records, the examiner is requested to 
render an opinion as to whether the 
findings of degeneration in the lumbar 
spine may be attributed to, and are 
consistent with, the evidence and the 
history of the inservice injury as 
reported by the veteran.  The examiner 
should also render an opinion as to 
whether the veteran's current back 
degeneration is more consistent with 
an intercurrent injury (such as the 
post-service injury at S.H & W. 
Lumber).  The examiner is further 
requested to render an opinion as to 
whether any disease found is due to 
the veteran's kyphosis, noted at 
service entry.  To the extent 
possible, the examiner should comment 
on the medical probabilities that 
preexisting back pathology was 
aggravated beyond normal progression 
during military service and, if so, to 
what extent.

3. Then, the RO should undertake any 
other indicated development and 
adjudicate the reopened claim based on 
a de novo review of the record.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a supplemental statement of the case and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  The 
purpose of this REMAND is to obtain additional development 
and the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until his is 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 


- 13 -


